DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s RCE filed on 08/18/2021.
Claims 1, 4-5, 8-11, 14-15 and 18-20 are pending.

Response to Arguments
Applicant’s arguments filed on 08/18/2021 with respect to the previously issued 103 rejection have been fully considered and they are percussive.
Claims 1, 4-5, 8-11, 14-15 and 18-20 are allowed over the discovered prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Liao et al. (US PGPUB 2020/0251360) disclose a data set generator may partition the historical sensor data into a training set (e.g., sixty percent of the historical sensor data), a validating set (e.g., twenty percent of the historical sensor data), and a testing set (e.g., twenty percent of the historical sensor data). A server machine includes a training engine, a validation engine, and a testing engine.  The training engine may be capable of training a machine learning model using the training set from data set generator.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193